Title: To Thomas Jefferson from George Hay, 19 February 1802
From: Hay, George
To: Jefferson, Thomas


          
            Sir
            Richmond. February 19. 1802—
          
          Your letter, covering several papers, relating to Mr Short’s interest, in the question, depending, between the US and E. Randolph, was received last evening. An answer, would have been, immediately forwarded, if I had been able, at once, to determine, whether it would be proper for me to appear as counsel, against Mr. Randolph, in a cause which involves all that remains, both of his fortune and his reputation. My determination, reluctantly formed, is, not to engage in this Suit. I lived with Mr. Randolph several years, as a member of his family: and tho his mind is completely alienated from me, I cannot resolve to appear against him in the hour of his humiliation and distress. I could hardly bear, at the late trial, to be a witness of his agitation, his tears and his shame: it would be still more painful to be instrumental in producing them.—I speak this language with regret; but I owe to you an apology, for not accepting the trust which you have been pleased to propose; and I know not how to make it except by telling you the plain truth.
          Mr. Call having appeared with Mr. Wickham on the part of Mr. Randolph, states to me, that he cannot advocate the claim of Mr. Short.
          As you have but little knowledge of the members of the fœderal-Court-bar, I beg leave to mention, that in addition to the practitioners who reside in Richmond, the sessions are generally attended by Mr. Creed Taylor, Mr. Brooke, and Mr. Minor: to either of whom, or to any other person, the papers now in my hands, shall be transmitted, unless it is your pleasure that they shall be returned—
          I am, with sentiments, of sincere respect, yr. mo. obt
          
            George Hay.
          
        